DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is one long run-on sentence.  The sentence also lacks a verb for its subject.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the inter-face device” on line 17 should be rewritten as “the interface device” for better grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “this interface device” on line 3.  It is not clear if this limitation is the same limitation as “interface device” on line 1 of the claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “blood” on line 8 of the claim.  It is not clear if this limitation is the same limitation as “blood” on line 3 of the claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “the venous tube” on line 8.  It is not clear if there is only “one venous tube” or not, since the earlier recitation of this limitation read “at least one venous tube” on lines 1-2.  Examiner interprets “at least one” to still be the intent.
Claim 1 recites the limitation “the passage of blood” on line 10.  It is not clear if this limitation is the same as “blood” on line 8 or 3, or if it is a different “blood”.  There is also insufficient antecedent basis for the limitation “the passage” because it is not inherent that blood passes between the first port and the venous port as written.  Examiner interprets this “blood” to be the same as the earlier recitations.
Claim 1 recites the limitation “blood” on line 12 of the claim.  It is not clear if this limitation is the same limitation as “blood” on line 3, 8 and 10, of the claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “blood” on line 16 of the claim.  It is not clear if this limitation is the same limitation as “blood” on line 3, 8, 10, and 12 of the claim, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “the passage of blood” on line 17 and 19.  It is not clear if this limitation is the same as “blood” on line 3, 8, 10, and 12, or if it is a different “blood”.  There is also insufficient antecedent basis for the limitation “the passage” because it is not inherent that blood passes between the second port and the arterial port as written.  Examiner interprets this “blood” to be the same as the earlier recitations.
Claim 1 recites the limitation “the device” on line 18 & 20.  It is not clear if this limitation is the same as “the interface device” or if it is a different “device”.   Examiner interprets it to be the same.
Claim 1 recites the limitation “its first configuration” on line 18.  It is not clear if this limitation is the same limitation as “a first configuration” on line 7 or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “its second configuration” on line 20.  It is not clear if this limitation is the same limitation as “a first configuration” on line 9 or not.  Examiner interprets it to be the same.
Claim 2 recites the limitation “this interface device” on line 3 and on lines 4-5.  It is not clear if this limitation is the same as “the interface device” already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim 2 recites the limitation “its first configuration” on line 3.  It is not clear if this limitation is the same limitation as “a first configuration” as in Claim 1, or not.  Examiner interprets it to be different.
Claim 2 recites the limitation “its second configuration” on line 5.  It is not clear if this limitation is the same limitation as “a first configuration” as in Claim 1, or not.  Examiner interprets it to be different.
Claim 3 recites the limitation “this unlocking configuration” on line 4.  It is not clear if this limitation is the same as “an unlocking configuration” as on line 2 of the claim, or not.  Examiner interprets it to be different.
Claim 3 recites the limitation “these venous and arterial ports” on lines 6-7.  It is not clear if this limitation is the same as “said” “venous” or “arterial” “port” already recited.  Examiner interprets it to be the same.
Claim 4 recites the limitation “its unlocking configuration” on line 2.  It is not clear if this limitation is the same limitation as “an/this unlocking configuration” as in Claim 3, or not.  Examiner interprets it to be different.
Claim 4 recites the limitation “the other ports” on line 4.  It is not clear what “other ports” comprises, all previous recited ports, or a selected portion of recited ports, or other additional unrecited ports.  Examiner interprets them to be a selected portion of recited ports.
Claim 4 recites the limitation “the device” on line 4.  It is unclear if this limitation is the same limitation as “the interface device” or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 5 recites the limitation “this locking configuration” on line 4.  It is not clear if this limitation is the same as “a locking configuration” as on line 2 of the claim, or not.  Examiner interprets it to be different.
Claim 6 recites the limitation “its locking configuration” on line 2.  It is not clear if this limitation is the same limitation as “an/this locking configuration” as in Claim 5, or not.  Examiner interprets it to be different.
Claim 7 recites the limitation “this venous release configuration” on line 4.  It is not clear if this limitation is the same as “a venous configuration” as on line 2 of the claim, or not.  Examiner interprets it to be different.
Claim 7 recites the limitation “the other configurations” on line 3.  It is not clear what “other configurations” comprises, all previous recited configurations, or a selected portion of recited configurations, or other additional unrecited configurations.  Examiner interprets them to be a selected portion of recited configurations.
Claim 7 recites the limitation “the device” on line 3.  It is unclear if this limitation is the same limitation as “the interface device” or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 8 recites the limitation “other configurations” on line 2.  It is not clear what “other configurations” comprises, all previous recited configurations, or a selected portion of recited configurations, or other additional unrecited configurations.  Examiner interprets them to be a selected portion of recited configurations.
Claim 8 recites the limitation “the restitution port” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the other ports” on line 5.  It is not clear what “other ports” comprises, all previous recited ports, or a selected portion of recited ports, or other additional unrecited ports.  Examiner interprets them to be a selected portion of recited ports.
Claim 9 recites the limitation “its first configuration” on line 2.  It is not clear if this limitation is the same limitation as “a first configuration” as in Claim 1, or not.  Examiner interprets it to be different.
Claim 9 recites the limitation “its return port” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “this movement” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the device” on line 4.  It is unclear if this limitation is the same limitation as “the interface device” or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 10 recites the limitation “its first configuration” on line 4.  It is not clear if this limitation is the same limitation as “a first configuration” as in Claim 1, or not.  Examiner interprets it to be different.
Claim 10 recites the limitation “its second configuration” on line 4.  It is not clear if this limitation is the same limitation as “a first configuration” as in Claim 1, or not.  Examiner interprets it to be different.
Claim 11 recites the limitation “this inner area” on line 3.  It is not clear if this limitation is the same as “this inner area” as on line 2 of the claim, or not.  Examiner interprets it to be the same.
Claim 11 recites the limitation “these internal circuit portions” on line 5.  It is not clear if this limitation is the same as “internal circuit portions” already recited in the claim, or not.  Examiner interprets them to be the same.
Claim 12 recites the limitation “a hemodialysis machine” on line 2.  However, Claim 1 already recited a “hemodialysis machine” making it unclear if the “hemodialysis machine” in Claim 12 is the same or different as the “hemodialysis machine” in Claim 1.  Examiner interprets them to be the same. 
Claim 12 recites the limitations “its inlet port” and “its outlet port” on line 6.  It is not clear if this limitation is the same limitation as “the inlet port” and “outlet port” already recited in Claim 12 and Claim 1, or if these limitations are different limitations altogether.  Examiner interprets them to be the same.
Claim 12 recites the limitation “this venous tube” on line 8.  It is not clear if this limitation is the same as “the venous tube” or not.  Examiner interprets it to be the same.
Claim 12 recites the limitation “a patient” on line 9.  It is not clear if this “patient” is the same “patient” as already recited in Claim 1, or not.  Examiner interprets it to be the same.
Claim 12 recites the limitation “this arterial tube” on line 11.  It is not clear if this limitation is the same as “the arterial tube” or not.  Examiner interprets it to be the same.
Claim 13 recites the limitation “this unlocking configuration” on line 3.  It is not clear if this limitation is the same as “an unlocking configuration” as on line 2 of the claim, or not.  Examiner interprets it to be different.
Claim 13 recites the limitation “these venous and arterial ports” on line 6.  It is not clear if this limitation is the same as “the” “venous” or “arterial” “port” already recited.  Examiner interprets it to be the same.
Claim 13 recites the limitation “locking fluid” on line 8.  It is unclear if this limitation is the same limitation as “locking fluid” on line 7 as in Claim 13, or not.  Examiner interprets it to be the same.
Claim 14 recites the limitation “its unlocking configuration” on line 2-3.  It is not clear if this limitation is the same as “an/this unlocking configuration” as in Claim 13, or not.  Examiner interprets it to be different.
Claim 14 recites the limitation “the other ports” on line 4.  It is not clear what “other ports” comprises, all previous recited ports, or a selected portion of recited ports, or other additional unrecited ports.  Examiner interprets them to be a selected portion of recited ports.
Claim 14 recites the limitation “the device” on line 4.  It is unclear if this limitation is the same limitation as “the interface device” or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 14 recites the limitation “locking fluid” twice on lines 5 & 6.  It is unclear if this limitation is the same limitation as “locking fluid” as in Claim 13, or not.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 & 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sternby et al., (“Sternby”, US 6,726,647).
Claims 1, 2 & 10 are directed to an interface device, an apparatus or device type invention group.
Regarding Claim 1, Sternby discloses an interface device between a hemodialysis machine and at least one venous tube intended to be connected to a patient's circulatory system for transferring blood from the hemodialysis machine to the circulatory system, (Valve 28 connected between Dialyzer 11 and Venous Line 30 leading to Venous Needle 6, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), this interface device comprising: - a first port adapted to be connected to an output port of the hemodialysis machine, (Opening 32a connected to Output Line from Dialyzer 11, See Figures 7-9, See column 6, lines 46-49); - a venous port to inject blood into the venous tube, (Opening 30a connected to Venous Line 30, See Figures 7-9, See column 6, lines 45-46); the interface device being adapted to selectively adopt a first configuration in which the passage of blood between the first port and the venous port is prohibited and a second configuration in which the first port is connected to the venous port to allow blood to pass from the first port to the venous port, (Valve 28a blocks flow between Openings 32a and 30a, See Figure 9 versus Valve 28a allows flow between Openings 32a and 30a, Figure 7, See column 6, lines 42-57), characterized in that the interface device is also adapted to form an interface between the hemodialysis machine and an arterial tube for connection to said patient's circulatory system to transfer blood from the circulatory system to the hemodialysis machine, (Valve 28 connected between Dialyzer 11 and Arterial Line 29 to Arterial Needle 5, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), said interface device also comprising: - a second port adapted to be connected to an input port of the hemodialysis machine, (Opening 31a connected to Line leading to Dialyzer 11, See Figures 7-9); - an arterial port for receiving blood from the patient via the arterial tube, (Opening 29a connected to Line from Arterial Line 29, See Figures 7-9), the interface device being further adapted to prohibit the passage of blood between the second port and the arterial port when the device is in its first configuration  and to allow the passage of blood between the second port and the arterial port when the device is in its second configuration, (Valve 28a blocks flow between Opening 29a and 31a in Figure 9 and opens flow between them in Figure 7, See column 6, lines 42-57).
Additional Disclosures Included:
Claim 2: Interface device according to claim 1, further adapted to connect, via an internal circuit to the interface device, the first port and the second port when this interface device is in its first configuration and to prohibit communication between the first port and the second port via this internal circuit when this interface device is in its second configuration, (Openings 32a and 31a are connected in Figure 8 and blocked in either Figures 7 or 9, See column 6, lines 42-67, column 7, lines 1-11).
Claim 10: Interface device according to claim 1, wherein said interface device comprises a control mechanism arranged to be moved in a first direction with respect to an enclosure of the interface device, this movement controlling a passage of the device from its first configuration to its second configuration, (Valve Member 33 is pivotable, changing the various configurations between Openings in Valve 28a, See Figures 7-9, See column 6, lines 42-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al., (“Sternby”, US 6,726,647) in view of Mesallum, (US 2008/0177245).
Claims 3-6 are directed to an interface device, an apparatus or device type invention group.
Regarding Claim 3-5, Sternby discloses the interface device according to claim 1, but does not disclose also comprising a third port, the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other.
Mesallum discloses an interface device, (See Abstract and See paragraph [0061] or [0062]), also comprising a third port, (Port E, See Figures 6A-D, See paragraphs [0070]-[0074], Mesallum), the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other, (Port E is connected to Port A while Port A and B are not connected to each other, See Figure 6C, See paragraph [0073], Mesallum).  Additional features are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the interface device of Sternby by incorporating also comprising a third port, the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other as in Mesallum because Sternby is concerned with poor blood flow from the access site, (See column 1, lines 50-67, column 2, lines 1-5, Sternby), stemming from an occlusion or obstruction, which “can cause severe damage to vital structures, especially if the occlusion includes a large vessel, happened acutely or subacutely, and/or was prolonged”, according to Mesallum, (See paragraph [0003], Mesallum).  By incorporating the above features from Mesallum, “methods and devices are provided for switching fluid flow”, (See paragraph [0007], Mesallum), which “allows the blood to reach the organ [or extremity] through the venous pathway, thereby avoiding any furher damage”, (See paragraph [0058], Mesallum).
Additional Disclosures Included:
Claim 4: Interface device according to claim 3, also comprising a fourth port, the interface device being such that when in its unlocking configuration, the fourth port is connected to one of said venous port and arterial port which is not connected to said third port and isolated from the other ports of the device, (Port D is connected to Port B, and Port B is not connected to Port E, or any other port, See Figure 6C, See paragraph [0073], Mesallum).
Claim 5: Interface device according to claim 3, also comprising a fifth port, the interface device being adapted to selectively adopt a locking configuration distinct from said first, second and unlocking configurations, in this locking configuration, the fifth port being connected to said venous port while the first port, the second port, the third port, the venous port and the arterial port are isolated from each other, (Port C is connected to Port B or A, while group of Port A/B and group of Port D/E/F are isolated from each other, See Figure 6D, See paragraph [0074], Mesallum).
Regarding Claim 6, modified Sternby discloses the interface device according to claim 5, but does not disclose in the specified combination also comprising a sixth port, the interface device being adapted so that in its locking configuration, the sixth port is connected to said arterial port while being isolated from all other ports of the interface device.
Another embodiment of Mesallum discloses also comprising a sixth port, (One of Ports C/D/F, See Figure 6E, See paragraph [0075] & [0076], Mesallum), the interface device being adapted so that in its locking configuration, the sixth port is connected to said arterial port while being isolated from all other ports of the interface device, (One of Ports C/D/F is connected to Port A but not directly connected to each other or any of Ports B/E/G/H, See Figure 6E, See paragraph [0075] & [0076], Mesallum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the interface device as in modified Sternby by incorporating also comprising a sixth port, the interface device being adapted so that in its locking configuration, the sixth port is connected to said arterial port while being isolated from all other ports of the interface device as in another embodiment of Mesallum in order to provide a configuration that “can be particularly useful in cases of local obstruction to…a limb along the long axis of a blood vessel” and “it also obviates the need to do a total flow reversal in a long vessel…if one side…of the …limb is affected while the other side…is intact”, (See paragraph [0076], Mesallum).
Claim(s) 7-9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al., (“Sternby”, US 6,726,647) in view of Robinson et al., (“Robinson”, US 2009/0173682).
Claims 7-9 & 11 are directed to an interface device, an apparatus or device type invention group.
Regarding Claims 7-9 & 11, Sternby discloses the interface device according to claim 1, but does not disclose also including a release port, the interface device being adapted to selectively adopt a venous release configuration  distinct from the other configurations of the device in this venous release configuration  the release port is connected to said second port to be able to inject a release fluid into the hemodialysis machine, the first port then being connected to said venous port and isolated from all other ports of the interface device, and the arterial port being at least isolated from the venous port from the first port and the second port.
Robinson discloses an interface device, (See Abstract, Fulkerson), also including a release port, the interface device being adapted to selectively adopt a venous release configuration distinct from the other configurations of the device in this venous release configuration, (Infusate connecting to Port M (425) of Manifold 400 and Dialysate to Reservoir from Port K (424), See Figure 4, See paragraph [0094], Robinson), the release port is connected to said second port to be able to inject a release fluid into the hemodialysis machine, (Port M (425) is connected to Port K (424) which is later connected to Dialyzer via Port F (420), See Figure 4, and See paragraph [0094] & [0095]), the first port then being connected to said venous port and isolated from all other ports of the interface device, and the arterial port being at least isolated from the venous port from the first port and the second port, (Port G (421) is connected to Port H (422), See Figure 4, See paragraph [0093], Robinson). Additional features are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the interface device of Sternby by incorporating also including a release port, the interface device being adapted to selectively adopt a venous release configuration  distinct from the other configurations of the device in this venous release configuration  the release port is connected to said second port to be able to inject a release fluid into the hemodialysis machine, the first port then being connected to said venous port and isolated from all other ports of the interface device, and the arterial port being at least isolated from the venous port from the first port and the second port as in Robinson in order to provide “desired quantities of an infusate solution” to the “dialysis fluid” depending “upon patient requirement based on physician prescription”, (See paragraph [0042], Robinson), thus providing for “the regulation and adjustment of the electrolytic concentration in the blood”, (See paragraph [0036], Robinson), while providing “a compact manifold”, (See paragraph [0007], Robinson).
Additional Disclosures Included:
Claim 8: Interface device according to claim 7, adapted to selectively adopt an arterial restitution configuration distinct from other configurations that the interface device may adopt in this arterial restitution configuration, the restitution port is connected to said arterial port to be able to inject a restitution fluid into the arterial tube, the other ports of the device being then isolated from each other, (Heparin connected to Port D (418) which is connected to Port C (417), the arterial port, in Manifold 400, See Figure 4, See paragraph [0093], Robinson; Port C is the only port directly connected to Port D (heparin)).
Claim 9: Interface device according to claim 7, wherein said interface device is adapted so that, when in its first configuration, its return port is connected to at least one of said first port and second port, (Valve/Port 407 connecting Dialyzer Blood Out from Port G (421) to Port H (422) returning blood back to the patient, See Figure 4, See paragraph [0093], Robinson).
Claim 11: Interface device according to claim 1, wherein said interface device includes a physiological liquid supply port to an inner area of the interface device and a physiological liquid discharge port outside this inner area of the interface device, (Port N (426a and 426b), See Figure 4, See paragraph [0096], Robinson), the interface device comprising a plurality of internal circuit portions to the interface device, each of these internal circuit portions being arranged to be selectively connected either between the physiological liquid supply port and the physiological liquid discharge port, or connected to at least one of said venous or arterial ports, (Port 426b through pump 404 to Port 426a, See Figure 4, See paragraph [0096], Robinson).
Claim 12 is directed to a hemodialysis system, an apparatus or device type invention group.
Regarding Claim 12, Sternby discloses a hemodialysis system comprising an interface device according to claim 1, and a hemodialysis machine, (See rejection of Claim 1 above and Dialyzer 11, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), (Valve 28 connected between Dialyzer 11 and Venous Line 30 leading to Venous Needle 6, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), the first port of the interface device being connected to the out-put port of the hemodialysis machine, (Opening 32a connected to Output Line from Dialyzer 11, See Figures 7-9, See column 6, lines 46-49), and the second port of the interface device being connected to the input port of the hemodialysis machine, (Opening 31a connected to Line leading to Dialyzer 11, See Figures 7-9), the hemodialysis machine having a pump arranged to circulate fluids from its inlet port to its outlet port, (Pump 8 upstream on Line leading to Dialyzer, See Figures 7-9), the hemodialysis system also comprising a venous tube and an arterial tube, (Venous Line 30, Arterial Line 29, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), the venous tube being connected to the venous port of the interface device, (Venous Line 30 leading to Venous Needle 6, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), this venous tube being intended to be connected to the circulatory system of a patient to transfer, via the interface device, blood from the hemodialysis machine to the circulatory system, (Valve 28a to Venous Line 30 leading to Venous Needle 6, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57), the arterial tube being connected to the arterial port of the interface device, this arterial tube being intended to be connected to said circulatory system of the patient to transfer, via the interface device, blood from the circulatory system to the hemodialysis machine, (Arterial Line 29 to Valve 28a to Dialyzer 11, See Figures 7-9, See column 4, lines 21-29, and See column 6, lines 42-57).
Sternby does not disclose the first and second ports being detachably connected to the ports of the hemodialysis machine.
Robinson discloses an interface device in which its ports are detachably connected to the ports of a hemodialysis machine, (See Abstract, paragraph [0007], [0009] & [0013], Robinson; The manifold and dialyzer are connected in a system and each are disposable, indicating that they are detached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis system of Sternby by incorporating the first and second ports being detachably connected to the ports of the hemodialysis machine as in Robinson in order to offer “reasonable portability to the patient”, (See paragraph [0006], Robinson), and “enables easy…loading and cleaning of the system” and “ensures that the flow circuitry is properly configured and ready for use”, (See paragraph [0139], Robinson).
Claims 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al., (“Sternby”, US 6,726,647), in view of Robinson et al., (“Robinson”, US 2009/0173682), in further view of Mesallum, (US 2008/0177245), in further view of Chevallet et al., (“Chevallet”, US 2005/0205476).
Claims 13 & 14 are directed to a hemodialysis system, an apparatus or device type invention group.
Regarding Claims 13 & 14, modified Sternby discloses the hemodialysis system according to claim 12, but does not disclose in the specified combination also comprising a third port, the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other, wherein the system comprises a venous syringe for aspirating locking fluid connected to the third port to be able to draw locking fluid from the venous tube.
Mesallum discloses also comprising a third port, (Port E, See Figures 6A-D, See paragraphs [0070]-[0074], Mesallum), the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other, (Port E is connected to Port A while Port A and B are not connected to each other, See Figure 6C, See paragraph [0073], Mesallum).  Additional features are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis system of modified Sternby by incorporating also comprising a third port, the interface device being adapted to selectively adopt an unlocking configuration distinct from said first and second configurations, in this unlocking configuration the third port being connected to only one of said venous port or arterial port while the first port and the second port are respectively isolated from the venous port and the arterial port, these venous and arterial ports also being isolated from each other as in Mesallum because Sternby is concerned with poor blood flow from the access site, (See column 1, lines 50-67, column 2, lines 1-5, Sternby), stemming from an occlusion or obstruction, which “can cause severe damage to vital structures, especially if the occlusion includes a large vessel, happened acutely or subacutely, and/or was prolonged”, according to Mesallum, (See paragraph [0003], Mesallum).  By incorporating the above features from Mesallum, “methods and devices are provided for switching fluid flow”, (See paragraph [0007], Mesallum), which “allows the blood to reach the organ [or extremity] through the venous pathway, thereby avoiding any furher damage”, (See paragraph [0058], Mesallum).
Modified Sternby does not disclose wherein the system comprises a venous syringe for aspirating locking fluid connected to the third port to be able to draw locking fluid from the venous tube.
Chevallet discloses a hemodialysis system, (See Abstract, Chevallet), wherein the system comprises a venous syringe for aspirating locking fluid connected to the third port to be able to draw locking fluid from the venous tube, (Second Chamber/Syringe 13 connected to a port 23 of the system drawing/withdrawing fluid, See Figure 9 or 10, See paragraph [0049], [0050], [0055] and [0058], Chevallet).  Additional features are included as part of the overall combination and are claim mapped to in the Additional Disclosures section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hemodialysis system of modified Sternby by incorporating wherein the system comprises a venous syringe for aspirating locking fluid connected to the third port to be able to draw locking fluid from the venous tube as in Chevallet in order to “fulfill the function of a pump and will make it possible to reduce the number of pumps needed in order to ensure a maximally constant, known and easily controllable blood flow rate”, (See paragraph [0091], Chevallet), and “obtain improved biocompatibility owing to a limited risk of blood coagulation”, (See paragraph [0093], Chevallet).
Additional Disclosures Included:
Claim 14: The hemodialysis system according to claim 13, also comprising a fourth port, the interface device being such that when in its unlocking configuration, the fourth port is connected to one of said venous port and arterial port which is not connected to said third port and isolated from the other ports of the device, (Port D is connected to Port B, and Port B is not connected to Port E, or any other port, See Figure 6C, See paragraph [0073], Mesallum), wherein the system comprises an arterial syringe for aspirating locking fluid connected to the fourth port to be able to draw locking fluid from the arterial tube, (First Chamber/Syringe 12 connected to a port 22 of the system drawing/withdrawing fluid, See Figure 9 or 10, See paragraph [0046], [0049], [0050], [0055] and [0058], Chevallet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779